DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 07/28/2021 responsive to the Office action filed 05/14/2021 has been entered. Claims 1, 6 and 11 have been amended. Claims 5 and 18-20 have been canceled. Claims 1-4 and 6-17 remain pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments page 6 filed 07/28/2021, with respect to the rejection of claims 1 and 11 under 103 rejections have been fully considered. Since claims 1 and 11 have been amended, the rejection has been withdrawn. A new ground(s) of rejection is made in view of Klein et al. (US 2017/0081236) in view of Takahashi et al. (US 2019/0084861) (All of record).

Claim Objections

Claim 1 is objected to because of the following informalities: Applicant has been advised to replace “a location of at the surface” in line 4 to --at a location of the surface --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2017/0081236) in view of Takahashi et al. (US 2019/0084861) (All of record).

With respect to claim 1, Klein teaches an additive manufacturing device (“an apparatus 890, Fig. 8B; “additive manufacturing of glass”, Pa [0002]), comprising:
a housing (“a frame”, Pa [0047]);
a printing bed (“build platform 857”) rotatably disposed (“The build platform 857 also rotates (θ) around its center line 863”) in the housing and comprising a surface (“the top surface of build platform 857”) and a body (“rod 856”) (Pa [0096] and Fig. 8B);
a printing head (“nozzle 125 and nozzle kiln 109”) movably disposed in the housing (“moves in the r dimension”, Pa [0096]) and configured to print molten glass material onto the surface of the printing bed (“The molten glass flows out of the crucible, then through an alumina nozzle, and then exits the tip of the nozzle and is deposited”, 
a controller (“a computer”) configured to control movements and printing operations of the printing head, rotations of the printing bed (“the motors are controlled by driver circuits that are controlled by one or more microcontrollers”, Pa [0074]; “the computer controls one or more microcontrollers”, Pa [0103]).

Klein is silent to the body of the printing bed defining an air conduit terminating at an open end at a location of the surface and being fluidly communicative with an exterior of the housing, printing molten glass material onto the surface of the printing bed at a location of the surface corresponding to the location of the open end of the air conduit, a pump configured to pump air at a pressure sufficient to generate an airflow through the air conduit toward the open end and into the molten glass material; and the controller configured to control the pump to generate the airflow into the molten glass material through the air conduit.
In the same field of endeavor, glass container manufacturing machine, Takahashi teaches that air is blown from the plunger 50 to form an inner space 210’ inside the gob 70 introduced into the mold 100 while simultaneously forming an outer shape by pressing the outer side of the gob 70 to a molding surface of the mold 100 to obtain the glass container 200′ of the final shape (Pa [0094] and [0118], Fig. 4). Takahashi teaches that the mold 100 comprises the mold base portion 10, the mouth mold 20, and the guide ring 30 (Pa [0177]), and the mouth mold 20 has a mouth forming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Klein with the teachings of Takahashi and replace Klein’s build platform 857 with Takahashi’s mold with plunger such that the molten glass material is printed on the location of the surface corresponding to the mouth forming portion 22 which is connected to the plunger 50 and then the air is blown from the plunger 50 in order to form an inner space inside the molten glass material introduced into the mold while simultaneously forming an outer shape by pressing the outer side of the molten glass material to a molding surface of the mold to obtain the glass container of the final shape.
Takahashi further teaches that the traveling direction and the pressure diffusion condition of air blown at a time inside the gob can be controlled (Pa [0050]), but does not specifically teach a pump configured to pump air at a pressure sufficient to generate an airflow through the air conduit toward the open end and into the molten glass material; and the controller configured to control the pump to generate the airflow into the molten glass material through the air conduit.
However, Klein teaches that a plunger 1103 is pneumatically actuated by compressed air pumped by air pump 929; and (b) the air pump 929 pumps air at a constant or variable flow rate or at a constant or variable pressure, and the air pump 929 is controlled by one or more computers for the movement of the plunger 1103 (Pa [0117]).


With respect to claim 2, the embodiment in Fig. 8B of Klein as applied to claim 1 above further teaches a track (“rails 871, 873”) configured to support the printing head (“The print head rests on bearings that travel along rails 871, 873.”, Pa [0099]) and motor 861 actuates the print head to move along the r-axis (Pa [0099]), and motors 851, 853 actuate θ and z movements (i.e., rotation) of the printing bed (“build platform 857”), but does not specifically teach that the track is controllable by the controller to move the printing head in multiple directions and with multiple degrees of freedom relative to the printing bed.  However, another embodiment in Fig. 2 of Klein further teaches that the device includes motors 211, 221 to actuate x and y movements of the printing head (Pa [0069]), and motor 221 is attached to frame 280 and is stationary with respect to frame 280, and motor 221 causes moveable component 217 (and the print head, which is supported by moveable component 217) to move in a y direction (Pa [0070]).
One would have found it obvious to modify Klein’s device in Fig. 8B with the teachings of the device in Fig. 2 such that the one would substitute motors 211, 221, and moveable component 217 for rails 871, 873 and motor 861 for the purpose of moving the print head relative to the printing bed in multiple directions and with multiple degrees of freedom during printing the molten glass material on the printing bed. In this modification, the moveable component 217 would correspond to the claimed track.

With respect to claim 3, Klein as applied to claim 1 above further teaches a printing bed rotating element (“motor 851”) configured to rotate the printing bed (“motor 851 actuates build platform 857 to rotate about the build platform's center line 863”, Pa [0095]) and controllable by the controller to execute the rotations of the printing bed (“motors 851, 853, 861 are each controlled by a driver circuit, which is in turn controlled by one or more computers.”, Pa [0100]).

With respect to claim 4, even if Klein as applied to claim 3 above is silent to rotating the printing bed at various rotational speeds, since Klein teaches that the computer controls one or more microcontrollers for controlling motors so as to control the selective deposition of glass in layers, in order to manufacture the target object (Pa [0103]), and the microcontrollers control actuation in x, y and z directions (in this case, x, y, z, and θ directions) based on the sensor data (Pa [0104]), the printing bed rotating element (“motor 851”) is capable of rotating the printing bed at various rotational speeds by controller (“computer”).

With respect to claim 6, Klein as applied to claim 1 above further teaches that the pump is capable of pumping the air through the air conduit toward the open end at various air pressures (“the air pump 929 pumps air ... at a constant or variable pressure, and the air pump 929 is controlled by one or more computers for the movement of the plunger 1103”, Pa [0117]).

With respect to claim 7, Takahashi as applied in the combination regarding claim 1 above teaches that the surface is formed to define the open end and the body is formed to define the air conduit terminating at the open end at the surface and being fluidly communicative with an exterior of the housing, but does not specifically teach additional open ends and additional air conduits terminating at corresponding ones of the additional open ends at the surface and being fluidly communicative with the exterior of the housing.
However, one would have found it obvious to provide multiple open ends and multiple air conduits for the purpose of blowing air into the molten glass material, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claim 10, Klein as applied to claim 1 above further teaches a thermal management system (“electrical heating elements 115”) configured to maintain the molten glass material in a molten state (“heating elements 115 in crucible kiln 107: (a) heat the glass 103 in crucible 105 to a temperature of 2000 degrees Fahrenheit for at least two hours, during a melting and fining step”, Pa [0059]).

With respect to claim 11, Klein teaches an additive manufacturing device (“an apparatus 890, Fig. 8B; “additive manufacturing of glass”, Pa [0002]), comprising:
a housing (“a frame”, Pa [0047]);
a printing bed rotating element (“motor 851”);

a track (“rails 871, 873”);
a printing head (“nozzle 125 and nozzle kiln 109”) disposed in the housing (“moves in the r dimension”, Pa [0096]), supported by the track to be movable relative to the printing bed (“The print head rests on bearings that travel along rails 871, 873.”, Pa [0099]) and configured to print molten glass material onto the surface of the printing bed (“The molten glass flows out of the crucible, then through an alumina nozzle, and then exits the tip of the nozzle and is deposited”, Pa [0041]; “A build platform supports the 3D glass object being fabricated.”, Pa [0044]); and
a controller (“a computer”) configured to operate the track and the printing head, and the printing bed rotating element (“the motors are controlled by driver circuits that are controlled by one or more microcontrollers”, Pa [0074]; “the computer controls one or more microcontrollers”, Pa [0103]).

The embodiment in Fig. 8B of Klein as applied above does not specifically teach that the track is controllable by the controller to move the printing head in multiple directions and with multiple degrees of freedom relative to the printing bed. However, another embodiment in Fig. 2 of Klein further teaches that the device includes motors 211, 221 to actuate x and y movements of the printing head (Pa [0069]), and motor 221 is attached to frame 280 and is stationary with respect to frame 280, and 
One would have found it obvious to modify Klein’s device in Fig. 8B with the teachings of the device in Fig. 2 such that the one would substitute motors 211, 221, and moveable component 217 for rails 871, 873 and motor 861 for the purpose of moving the print head relative to the printing bed in multiple directions and with multiple degrees of freedom during printing the molten glass material on the printing bed. In this modification, the moveable component 217 would correspond to the claimed track.

Klein is silent to the body of the printing bed defining an air conduit terminating at an open end at a location of the surface and being fluidly communicative with an exterior of the housing, printing molten glass material onto the printing bed at a location of the surface corresponding to the location of the open end of the air conduit, a pump configured to pump air at a sufficient pressure to generate an airflow through the air conduit toward the open end and into the molten glass material; and the controller configured to operate the pump.
In the same field of endeavor, glass container manufacturing machine, Takahashi teaches that air is blown from the plunger 50 to form an inner space 210’ inside the gob 70 introduced into the mold 100 while simultaneously forming an outer shape by pressing the outer side of the gob 70 to a molding surface of the mold 100 to obtain the glass container 200′ of the final shape (Pa [0094] and [0118], Fig. 4). Takahashi teaches that the mold 100 comprises the mold base portion 10, the mouth mold 20, and the guide ring 30 (Pa [0177]), and the mouth mold 20 has a mouth forming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Klein with the teachings of Takahashi and replace Klein’s build platform 857 with Takahashi’s mold with plunger such that the molten glass material is printed on the location of the surface corresponding to the mouth forming portion 22 which is connected to the plunger 50 and then the air is blown from the plunger 50 in order to form an inner space inside the molten glass material introduced into the mold while simultaneously forming an outer shape by pressing the outer side of the molten glass material to a molding surface of the mold to obtain the glass container of the final shape.
Takahashi further teaches that the traveling direction and the pressure diffusion condition of air blown at a time inside the gob can be controlled (Pa [0050]), but does not specifically teach a pump configured to pump air at a sufficient pressure to generate an airflow through the air conduit toward the open end and into the molten glass material; and the controller configured to operate the pump.
However, Klein teaches that a plunger 1103 is pneumatically actuated by compressed air pumped by air pump 929; and (b) the air pump 929 pumps air at a constant or variable flow rate or at a constant or variable pressure, and the air pump 929 is controlled by one or more computers for the movement of the plunger 1103 (Pa [0117]).
Thus, one would have found it obvious to modify Takahashi’s plunger with the teachings of Klein and connect Takahashi’s plunger to the air pump which is connected 

With respect to claim 12, even if Klein as applied to claim 11 above is silent to rotating the printing bed at various rotational speeds, since Klein teaches that the computer controls one or more microcontrollers for controlling motors so as to control the selective deposition of glass in layers, in order to manufacture the target object (Pa [0103]), and the microcontrollers control actuation in x, y and z directions (in this case, x, y, z, and θ directions) based on the sensor data (Pa [0104]), the printing bed rotating element (“motor 851”) is capable of rotating the printing bed at various rotational speeds by controller (“computer”).

With respect to claim 13, Klein as applied to claim 11 above further teaches that the pump is capable of pumping the air through the air conduit toward the open end at various air pressures (“the air pump 929 pumps air ... at a constant or variable pressure, and the air pump 929 is controlled by one or more computers for the movement of the plunger 1103”, Pa [0117]).

With respect to claim 14, Takahashi as applied in the combination regarding claim 11 above teaches that the surface is formed to define the open end and the body is formed to define the air conduit terminating at the open end at the surface and being fluidly communicative with an exterior of the housing, but does not specifically teach additional open ends and additional air conduits terminating at corresponding ones of 
However, one would have found it obvious to provide multiple open ends and multiple air conduits for the purpose of blowing air into the molten glass material, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claims 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2017/0081236) in view of Takahashi et al. (US 2019/0084861) as applied to claims 1 and 11 above, and further in view of Hernandez et al. (US 2018/0345533) (All of record).

With respect to claims 8-9 and 15-16, the combination as applied to claims 1 and 11 is silent to a modification arm, which is controllable by the controller, to manipulate a modification feature in multiple directions and with multiple degrees of freedom relative to the printing bed.
In the same field of endeavor, three-dimensional printers, Hernandez teaches that the layer smoothing mechanism 475 may be directly or indirectly coupled to the printing head 470 or the printing nozzle 472 (Pa [0081]), and the layer smoothing mechanism 575 provides a dynamic smoothing surface that comprises discrete, configurable units that can be individually manipulated to alter the topography of the dynamic smoothing surface (Pa [0087] and Figs. 5A-C).


With respect to claim 17, Klein as applied to claim 15 above further teaches a thermal management system (“electrical heating elements 115”) configured to maintain the molten glass material in a molten state (“heating elements 115 in crucible kiln 107: (a) heat the glass 103 in crucible 105 to a temperature of 2000 degrees Fahrenheit for at least two hours, during a melting and fining step”, Pa [0059]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742